           Case 1:20-cv-11053-CM Document 3 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DELAILAH PEREZ, and her unborn fetus,
newborn, and her two minor children; SUSAN
SUAREZ,
                                                                   20-CV-11053 (CM)
                             Plaintiffs,
                                                       ORDER DIRECTING PAYMENT OF FEE
                     -against-                               OR IFP APPLICATION
NEW YORK CITY, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiffs Delailah Perez and Susan Suarez bring this action pro se. To proceed with a

civil action in this Court, Plaintiffs must either pay $402.00 in fees – a $350.00 filing fee plus a

$52.00 administrative fee – or, to request authorization to proceed in forma pauperis (IFP), that

is, without prepayment of fees, each submit a signed IFP application. See 28 U.S.C. §§ 1914,

1915.

        Plaintiffs submitted the complaint without the filing fees and only an IFP application for

Plaintiff Perez. Within thirty days of the date of this order, Plaintiffs must either pay the $402.00

in fees or Plaintiff Suarez must complete and submit the attached IFP application. If Plaintiff

Suarez submits the IFP application, it should be labeled with docket number 20-CV-11053 (CM).

If the Court grants the IFP applications, Plaintiffs will be permitted to proceed without

prepayment of fees. See 28 U.S.C. § 1915(a)(1).

        The Clerk of Court is directed to mail a copy of this order to each plaintiff and note

service on the docket. No summons shall issue at this time. If Plaintiff Suarez complies with this

order, the case shall be processed in accordance with the procedures of the Clerk’s Office. If
           Case 1:20-cv-11053-CM Document 3 Filed 01/19/21 Page 2 of 2




Plaintiff Suarez fails to comply with this order within the time allowed, she will be dismissed as

a party from this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    January 19, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
